The undersigned have reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner Bernard Alston. The appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Opinion and Award.
* * * * * * * * * * *
The Full Commission finds as fact and concludes as matters of law the following, which were entered into by the parties at the hearing as:
STIPULATIONS
1. The parties are subject to and bound by the provisions of the North Carolina Workers' Compensation Act.
2. An employer-employee relationship existed between the plaintiff and the defendant-employer on or about October 22, 1993.
3. GAB Business Services, Incorporated, was the carrier on the risk.
4. The plaintiff sustained an injury by accident arising out of and in the course and scope of her employment on October 22, 1993.
5. The plaintiff's claim is a compensable claim under the North Carolina Workers' Compensation Act.
6. The parties stipulated into evidence a Form 22 to be used to determine the plaintiff's average weekly wage.
7. The sole issue to be determined is the plaintiff's average weekly wage.
* * * * * * * * * * *
The Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
FINDINGS OF FACT
1. The plaintiff worked a total of two-hundred-eighty (280) days from January 1, 1993 through December 22, 1993, the date of injury listed on the face of the Form 22. For the period of employment shown on the Form 22, the plaintiff was paid a total of $19,708.35.
2. The Form 22 establishes an average weekly wage of $492.73 which yields a weekly compensation rate of $328.51.
* * * * * * * * * * *
Based upon the findings of fact, the Full Commission concludes as follows:
CONCLUSIONS OF LAW
1. The plaintiff sustained a compensable injury by accident arising out of and in the course and scope of her employment with the defendant-employer; therefore, the plaintiff is entitled to benefits under the Workers' Compensation Act. N.C.G.S. § 97-2.
2. The plaintiff is entitled to receive compensation at the rate of $328.51. N.C.G.S. § 97-2 (5).
* * * * * * * * * * *
Based on the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
AWARD
1. The defendants shall pay benefits to the plaintiff at the compensation rate of $328.51.
2. The defendants shall pay all medical expenses incurred by plaintiff for treatment for the relevant workplace injury upon submission to the Industrial Commission by the carrier and approval by the Commission.
3. The defendants shall pay the costs.
FOR THE FULL COMMISSION
                                  S/ __________________________ COY M. VANCE COMMISSIONER
CONCURRING:
S/ __________________________ BERNADINE S. BALLANCE COMMISSIONER
S/ __________________________ LAURA K. MAVRETIC COMMISSIONER
CMV/cnp/mj 9/15/95